Citation Nr: 0418251	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  96-13 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. P.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1959 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The medical evidence does not show any relationship between 
the back injury sustained by the veteran during service and 
any current back disorder.  The medical evidence does not 
show that the veteran currently has any residuals of his in-
service back injury.  


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
February 1995 rating decision, February 1996 statement of the 
case, and supplemental statements of the case dated through 
March 2004, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in January 2003, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

The Board notes that the RO has had considerable difficulty 
maintaining contact with the veteran in recent years, due to 
his frequent moves and possible homelessness.  Many of the 
RO's communications to him have been returned by the Postal 
Service.  Although an apparently valid address was obtained 
from records of a VA Medical Center in February 2003, VA has 
not received any response to subsequent requests for 
information from him-indeed no communication whatsoever-
since March 1997.  

The veteran's representative has suggested that the notice 
that the RO gave the veteran was inadequate.  The Board 
believes, however, as stated above, that the notice provided 
in the January 2003 (which was resent to the address 
discovered in February 2003) fully met the requirements of 
the VCAA and Quartuccio.  Moreover, the Board notes that the 
Court has held that, "In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  While the Board does not herein 
find that the veteran has abandoned his claim, the Board does 
believe that the veteran's total failure during the past 
several years to keep the RO apprised of his current address 
and to respond to requests for information, despite the RO's 
repeated efforts to locate him and to communicate with him 
regarding his appeal, has obviated the need for any further 
attempts to do so.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA and private medical records.  The Board notes that the 
RO has requested treatment records from VA medical facilities 
throughout the Southwest United States in a largely 
unsuccessful effort to assist the veteran in obtaining 
evidence to substantiate his claim.  In addition, a scheduled 
VA compensation examination in December 1997 was canceled 
when the notice of the examination that was mailed to him was 
returned by the Postal Service.  The Court has held that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hyson, 
supra.  The Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He has presented sworn testimony at two personal 
hearings, although the transcript of the second hearing has 
apparently been lost.  The RO attempted to contact the 
veteran, offering him the opportunity to testify at another 
hearing, but he did not respond to the RO's inquiry.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2003 
(and resent to an apparently valid address in February 2003) 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO wrote the appellant in January 2003 to inform 
him of the VCAA's provisions as they pertained to his claim 
and to advise him to submit any additional evidence within 60 
days, although that letter did not specifically contain the 
"fourth element."  In March 2004, the RO provided him and 
his representative with a supplemental statement of the case, 
noting that no additional evidence had been received from 
him.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, and considering the 
veteran's failure to communicate with the RO for the past 
several years, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The veteran asserts that his current back condition resulted 
from injury sustained in an automobile accident during 
service.  

The available service medical records show that the veteran 
was involved in an automobile accident in November 1960.  He 
was hospitalized overnight for observation.  On admission, he 
complained that he had hurt his back at the lower edge of his 
scapula.  The examiner noted tenderness of the back, but the 
spine itself was not particularly tender; there were no 
abnormal neurological signs.  The following day, he 
reportedly felt well and was returned to duty.  The service 
medical records are otherwise negative for back complaints or 
diagnosis of a back disorder.  

The post-service medical records show that in July 1973 the 
veteran reported that his back had been bothering him for 
several months, gradually increasing in severity, citing no 
precipitating event or injury.  On examination, there was 
some lumbosacral tenderness and muscle tightness, with some 
loss of flexion and extension.  X-rays reportedly showed a 
minimally narrowed sacroiliac disc space.  The examiner noted 
lumbosacral strain.  He also noted that the veteran's 
"rather remarkable 'beer belly'" was aggravating some 
lumbar lordosis and some lumbosacral strain.  The records 
show that in October 1974 the veteran had back pain of 
undetermined etiology with sacroiliac joint involvement; a 
November 1974 report states that the sacroiliac joint 
tenderness had disappeared since the veteran's last visit.  
X-rays of his lumbosacral spine in October 1974 reportedly 
revealed no abnormality.  Those records also state that the 
veteran was injured in an automobile accident in 1965, with a 
re-exacerbation of back pain in 1973.  

The summary of a VA hospitalization in 1994 notes that the 
veteran had a history of injuries sustained in a truck 
accident in 1988, as well as an injury to his lumbar spine 
and discs on the job in 1990.  

The veteran testified at a personal hearing at the RO in July 
1996.  He recounted the in-service accident in which he 
injured his back and stated that he subsequently had 
difficulty stooping and squatting during service.  He stated 
that he was treated by his family doctor after his separation 
from service until he was in his thirties.  The veteran 
indicated, however, that that physician had subsequently died 
and that his records were no longer available.  An 
acquaintance of the veteran testified that he had known the 
veteran all his life and that he had noticed immediately 
after service that he had back problems and had difficulty 
working.  

The summary of a VA hospitalization in 1997 for treatment of 
an unrelated ailment lists a diagnosis of chronic low back 
pain, but does not reflect any pertinent clinical findings, 
complaints, or treatment for a back disorder.  

As indicated above, the Board's consideration of the 
veteran's claim is hindered by his failure to report for a 
scheduled examination and to respond to requests for 
information, apparently due to his frequent moves and failure 
to keep VA apprised of his current address.  

The record does show that the veteran did sustain an injury 
to his upper back during service.  However, the service 
medical records do not show that the injury resulted in any 
chronic back condition.  Although he testified that he was 
treated immediately after service, any records of that 
treatment are no longer available.  The first post-service 
medical evidence of a back condition reflects treatment for 
lumbosacral strain in 1973, with post-service back injuries 
in 1965, 1988, and 1990.  

Although the record does show that the veteran sustained an 
injury to his back during service, that injury was to his 
upper back and all of the post-service medical evidence shows 
complaints and treatment for a lumbosacral spine or 
sacroiliac condition.  The medical records do not show that 
any examiner has attributed the veteran's current low back 
disorder to the injury in service.  The only evidence linking 
his current back condition to the in-service injury is the 
veteran's own hearing testimony and that lay evidence is not 
competent to show such a relationship and, by itself, is 
insufficient to establish a basis for service connection.  
Moreover, the evidence shows that the veteran sustained three 
separate intercurrent injuries to his lower back after his 
separation from service, any or all of which appear more 
likely to have caused his current back condition.  

In the total absence of medical evidence linking the 
veteran's in-service back injury to his current lumbosacral 
spine disorder, the Board concludes that the criteria for 
establishing service connection have not been met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for residuals of a back injury is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



